Alessandroni, J.,
At the trial of this case the defendant did not appear, and the case was heard upon the testimony presented by the plaintiff. The jury returned a verdict against the defendant for $1800.
The defendant has taken a rule for a new trial, and in support of this rule it is urged that he had retained counsel, who entered his appearance of record in this case; that he was in court on other occasions when the ease was listed for trial; but that he received no notice and had no knowledge of the case being listed at the time when it was submitted to a jury.
He avers that he has retained new counsel; that he has a good defense to the action of plaintiff; and in the oral argument his counsel stated facts which might lead to the conclusion that the plaintiff is chargeable with contributory negligence. This being so, we are constrained to grant a new trial, so that injustice may not be done by reason of what appears to have been the neglect of counsel of record.